Citation Nr: 1444897	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  07-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on a personal assault.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 29, 1985 to August 2, 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD. However, evidence indicates the Veteran has been diagnosed with a multiple mental health conditions.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates a diagnosed mental condition other than PTSD, the Board has recharacterized the issue as listed on the title page.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of those proceedings is of record.

The Veteran's claims were initially adjudicated by the Board in a decision issued in March 2009.  However, pursuant to a Memorandum Decision issued by the Court in June 2010, the 2009 decision was vacated, and the Board remanded the case in January 2011 and December 2011 for further evidentiary development.



FINDINGS OF FACT

1.  The Veteran's current lower back condition was not present during service and is not otherwise etiologically related to service.

2.  The evidence of record does not establish that the Veteran currently suffers from PTSD under applicable DSM-IV criteria.

3.  The Veteran's other psychiatric diagnoses clearly and unmistakably preexisted service and were not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for PTSD based on personal assault have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1111, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A February 2006 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private medical records and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify pertinent evidence not currently associated with the claims file that might have been overlooked including chiropractic and psychological treatment records. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits as he relayed his current symptomatology, his in-service experiences and his opinion that the two were related.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

VA also provided VA physical and psychological examinations in May 2011and November 2013 which involved a review of the Veteran's claims file, in-person interviews, physical and psychiatric assessments, and opinions concerning the Veteran's conditions.  For reasons which will be discussed further below, the Board finds the totality of these examinations to be adequate to address the Veteran's conditions and their relationship to service because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported their conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In December 2011 the Board remanded this case for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA requested and received treatment records from Dr. Tihomer Tochev and obtained addendum opinions regarding the Veteran's lower back and psychological conditions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Court remand, the Board has instructed the RO to conduct any development they deemed appropriate concerning a list of names in the Veteran's former platoon who could corroborate the Veteran's claimed stressor.  It does not appear that anything was done to develop that evidence.  However, since the Court remand, the Veteran has provided written corroboration by a fellow soldier who was witness to the stressor event.  As such, further development would be unnecessary and the matter is moot. 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims. 

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

1.  Low Back Disorder

The Veteran has been diagnosed with spondylosis of the lumbosacral spine and chronic myofascial low back pain.  The Veteran contends that these conditions are due to an injury he suffered while rappelling from a tower during basic training.  The Veteran testified that he sought treatment in service and was prescribed light duty and a pain reliever.  The Veteran also testified that his symptomology has increased in severity since his discharge, resulting in his current lower back disability.

The Veteran's STRs reflect one instance of treatment for back pain on July 1, 1985, with the treating physician's assistant noting the Veteran had no radiating pain.  He was instructed to return as needed.  There is no subsequent record of back complaints during service, although the Veteran returned on July 5, 1985, with unrelated stomach and headache complaints.  

SSA records indicate that following separation from service the Veteran worked in construction during 1987 and 1988, lifting up to 100 pounds at a time. 

At his hearing the Veteran stated that he complained of low back pain in 1995 to the SSA but was ignored.  In fact, in the Veteran's May 1995 pain questionnaire, he stated that "back in 1988 he hurt his back on the job," that "the pain in his back is gone," and that now the pain had travelled to his neck where "it comes and goes."  

Medical records obtained from SSA dated October 1989 indicate the Veteran had recently been in a motor vehicle accident.

A June 1999 report of disability mentions back pain. 

At an August 1999 examination the Veteran stated that he has had back pain since 1987 after being involved in a tow motor accident.  He stated that his pain was in the middle of his back and does not radiate.  The examiner however, recorded normal findings with respect to the Veteran's back, as there was no tenderness, no muscle spasm, and normal range of motion.  

At a separate August 1999 disability determination examination, the Veteran reported bone loss in his back following a work injury.

In July 2000 the Veteran was diagnosed with lumbar spine strain secondary to trauma following a motor vehicle accident.  MRI results of the Veteran's lumbar spine showed facet degenerative changes, no disc narrowing, no spondylosis or spondylothesis and no bony abnormality.

In February 2005 the Veteran reported back pain for 18 years.  Contemporaneous MRI results showed mild spondylitic changes at facet level L3-L5, and disc desiccation at L5/S1.

In August 2005 the Veteran reported having chronic back pain for 20 years.

In February 2006 the Veteran's chiropractor diagnosed sciatica, lumbar segmental dysfunction, degenerative disc disease and spinal stenosis.  The chiropractor also stated that there was no indication of osteoarthritis and that there was evidence of trauma to the sacrum between the ages of 15 and 25. 

In May 2011 the Veteran underwent a VA spine examination where he reported that since his incident during service he has had severe, constant, chronic low back pain.  He stated that the car accident in 2000 aggravated his condition but did not cause it.  The Veteran did not mention any other back injuries.  The examiner diagnosed spondylosis of the lumbosacral spine and opined that the Veteran's low back condition is not related to service.  In his rationale the examiner noted that the Veteran's injury during service was neither severe enough, recurrent enough or of a sufficient duration to cause the Veteran's current condition.  The examiner opined that the Veteran's in-service injury was due to acute trauma, whereas his current low back condition is due to vertebral spine and disc disease.  He noted the lack of documentation of back pain from 1985 to 1999 as a lack of continuity of symptomatology.  The examiner concluded that the Veteran's years of construction work and 2000 motor vehicle accident accelerated the progression of his diseases. 

A subsequent addendum opinion clarified that the Veteran's in-service injury was a soft tissue injury and that the 2000 accident and years of construction work are the most likely causes of his current low back condition, which is primarily confined to the lumbar spine.

The preponderance of the evidence of record does not indicate that the Veteran's current low-back condition had its onset during service.  

The Veteran has offered conflicting statements concerning the onset and duration of his back pain and the Board does not find the Veteran's account of severe, constant, chronic, back pain since service to be credible.  STRs, though limited, do not show that the Veteran's injury was severe or chronic in nature and although he did not mention the incident at his Board hearing or his VA examination, the Veteran has made numerous references in his interaction with the SSA to at least one back injury suffered at work in 1987 or 1988.  During his initial correspondences with the SSA, on those occasions where he complained of chronic back pain, he attributed the onset of his pain to these dates and not to his service injury date.  

His statements concerning the chronicity of his back pain have likewise been inconsistent, in that he reported in 1995 that his back pain began in 1988 following a work injury and had ceased, in 1999 he reported chronic back pain following a 1987 work accident, and only in 2005 reported that his back pain had been continuous since service.  

Also, the fact that the Veteran did not complain of back pain for nearly 15 years following service and did not seek treatment for back pain for nearly 20 years following service, while not dispositive, also weighs against the Veteran's contention that his back pain has been severe and constant since service. 

Finally, the only medical opinion of record concerning a nexus between the Veteran's back condition and service concludes that the Veteran's current condition is less likely than not related to service.  The examiner's opinion is based upon a review of all of the evidence of record and is supported by a sound medical rationale which the Board finds highly probative.  

Despite the Veteran's assertions to the contrary, the chiropractic report indicating trauma to the Veteran's sacrum between the age of 15 and 25 does not demonstrate that the Veteran's current condition is related to service.  First, there is no indication from the Veteran's STR's that the in-service injury involved acute trauma to the sacrum.  Second, the Veteran, by his own account, suffered back injuries in the years following service including in 1987 and/or 1988.  Finally, and most tellingly, the chiropractor does not conclude or offer any rationale that the Veteran's current condition is due to his in-service injury or began during service. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current low back condition is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  PTSD

In his submitted statements and at his Board hearing, the Veteran has testified that he currently has PTSD as a result of being struck in the face with a rifle by his female drill sergeant while she was disciplining him, which resulted in him sustaining a cut to his face.  The Veteran testified that when this occurred, he felt helpless and anxious and that he had no one he could turn to for help.  The Veteran further testified that he has had difficulty sleeping and constant anxiety since service.

Service connection for PTSD requires: 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 2) a link, established by medical evidence, between current symptoms and an in-service stressor, and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

An April 1996 psychiatric determination concluded that the Veteran had schizoaffective disorder, panic disorder with possible agoraphobia and possible schizophrenia.  PTSD was not diagnosed.  The Veteran reported his symptoms being present for roughly six years and that he left the military for being unable to adjust to military life.  

A January 1998 emergency evaluation while the Veteran was incarcerated also failed to diagnose PTSD, instead diagnosing anxiety disorder NOS.

An August 1999 psychiatric evaluation found no acquired psychiatric disorder at all, only a schizotypal personality disorder.  The Veteran reported behavioral problems from a young age, including drug use from age 13 or 14, and that he was expelled from school in the 9th grade due to drug abuse and truancy.  The Veteran reported a voluntary separation from the army for being unable to adapt to military life.

At a separate August 1999 physical examination the Veteran reported having a nervous condition for most of his life.

In March 2006, PTSD begins to appear in the history section of the treatment records for the medical doctor who was treating the Veteran's back, although there does not appear to be a formal diagnosis of PTSD. 

An October 2006 evaluation, prepared by a social worker, includes PTSD among Axis I diagnoses and refers the Veteran for psychiatric evaluation.  The Veteran told the social worker that he had already been diagnosed with PTSD by a medical doctor.

In a follow-up November 2006 examination a physician evaluated the Veteran, and diagnosed "provisional PTSD" and substance induced mood disorder.  The Veteran reported being physically assaulted during service but also stated his problems started in early childhood where he "had a very disturbing upbringing."  The physician stated that the Veteran's current symptoms could be due to childhood experiences or possibly reported military experiences.  The physician also noted that the Veteran stated that he wanted a diagnosis of PTSD so that he could take it to the VA to get some compensation.  The provisional description indicates that this was a preliminary assessment and not a final diagnosis of PTSD. 

In April 2010 the Veteran underwent a psychological evaluation in which a psychologist diagnosed the Veteran with dysthymic disorder, severe PTSD and panic disorder without agoraphobia.  The report notes that the Veteran satisfies the PTSD diagnostic scale for exposure, re-experiencing, avoidance and arousal.  The physician stated that the Veteran did not display PTSD symptoms until after the trauma in the military.  The report goes on to state that victims of the type of trauma suffered by the Veteran develop PTSD at a much higher incidence. 

A May 2011 pain management specialist diagnosed the Veteran with PTSD and anxiety with depression.

The Veteran underwent a VA PTSD evaluation in May 2011.  The examining psychologist diagnosed the Veteran with substance dependence and substance induced mood disorder.  The examiner stated that the Veteran did not meet the DSM-IV stressor criterion and did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner explained that the Veteran had a long history of anti-social behavior beginning in high school and that prior to the in-service incident he was actively seeking means to be discharged from the military.  The examiner noted the Veteran had given multiple reasons at different points for why he was trying to leave the military and acknowledged lying in order to facilitate discharge.  The examiner concluded that the traumatic and chaotic environment in which he was raised is the cause of most of his behavior and that he is genetically predisposed to addiction. 

A May 2012 addendum opinion clarified that the Veteran did not indorse symptoms of re-experiencing and did not report adequate symptoms to suggest a PTSD diagnosis.  The opinion concludes that the Veteran's symptoms are not of the intensity or frequency to suggest a PTSD diagnosis and that he does not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner also states that the Veteran's in-service stressor appears to be insufficient to have caused PTSD.

The most recent VA examination on the subject occurred in May 2013.  Again the Veteran was examined by a VA psychologist and was again found not to have a current diagnosis of PTSD.  The examiner diagnosed the Veteran with depressive disorder NOS, anxiety disorder NOS, cannabis abuse (in remission by history), and personality disorder NOS.  The examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  In a lengthy and detailed explanation the examiner reported that the Veteran's in-service incident was not a criteria A stressor or nearly sufficient to support a PTSD diagnosis.  The examiner went on to explain that there was no way that the event met the DSM-IV criteria for a threat of actual or threatened death or serious injury.  The examiner noted that under the DSM-IV the stressor must be of an extreme (i.e., life-threatening) nature and that there was no actual threatened death, threatened serious injury or threat of violence.  The Veteran's response was one of anger and continued disobedience, (throwing his M-16 down), which does not indicate he was fearful of any consequential action.  The Veteran admitted that although he was surrounded by other NCOs, they did not threaten him in any way.  The Veteran's statements indicate the injury was extremely mild and the examiner noted that during the May 2011 examination the Veteran reported knowing that the injury was accidental and unintentional.  

The examiner noted that criteria B was also not satisfied in that the Veteran does not persistently re-experience the traumatic event.  The examiner also explained that the MMPI-2 test results represented a grossly exaggerated report of the Veteran's pattern of reported symptoms and exaggerations of the symptoms associated with the diagnoses the Veteran has been given over time.  The examiner stated that the symptoms that do overlap, or are similar to PTSD symptoms, are better explained by other diagnoses.

Addressing the April 2010 evaluation that diagnosed PTSD, the examiner noted several problems with the report including a lack of documentation or discussion of pre-military and post-military behavioral problems, an over-reliance on and misinterpretation of test results, and less than complete information regarding the Veteran's behavior prior to, during and following military service.

The Board does not doubt that the stressor incident referred to by the Veteran occurred, although the severity and characterization of the event have vacillated considerably over the course of the appeal period.  The initial issue before the Board is whether, in fact, the Veteran suffers from PTSD at all. 

While there is evidence in the record that the Veteran suffers from some PTSD-like symptomatology, the Board finds the totality of the evidence shows that the Veteran does not now, and has not during the appeal period, suffer from PTSD under the applicable DSM-IV criteria.  

The May 2011 pain management specialist's diagnosis of PTSD due to "Army service" was not made by a psychologist and provides no rationale or basis for its diagnosis.  The same is true for the Veteran's diagnoses in 2006 by the doctor treating his back and the examining social worker.  As such they are afforded little probative weight.  It is unclear whether the November 2006 doctor was a psychologist or psychiatrist, but as the diagnosis was a provisional one, it also does not provide much probative value.

Amongst the numerous mental health assessments that the Veteran has undergone, the Board finds the November 2013 examination to be the most probative by far on the basis of specificity of evaluation and adequacy of rationale and it concludes that the Veteran does not have PTSD in accordance with the applicable criteria.  The November 2013 examination report is generally consistent with the medical record and with the previous mental health assessments and it describes in detail how the Veteran's description of the events in service, in conjunction with his military personnel records do not suggest a stressor event that would cause PTSD. 

The only assessment by a psychologist specifically diagnosing the Veteran with PTSD was in April 2010.  Significant information regarding the Veteran's pre-military and post-military behavioral and personal issues were not documented indicating either the Veteran did not admit to them or they were not fully evaluated.  

Furthermore, the April 2010 report does not discuss the Veteran's stressor incident other than to state it was "an assault by a drill sergeant" and that it was perpetrated with "willful, violent and personal intent rather than an impersonal accident or natural disaster."  This directly conflicts the Veteran's statements in his May 2011 VA examination where he acknowledged the incident was accidental and his subsequent statements that the resulting cut was "barely deep enough to put a band aid on it."  The report does not otherwise discuss the adequacy of the incident as a criterion A stressor and does not address the other DSM-IV PTSD criteria, other than to say that they are met.  

In addition, while the April 2010 evaluation purports to be based on a review of "military records," there is no discussion of the Veteran's behavioral problems during service or his own admitted attempts to be discharged from the army through disciplinary infractions.  Finally, the report does not address any of the previous psychiatric evaluations that did not diagnose PTSD.

The Board concludes the preponderance of the evidence establishes that the Veteran does not suffer from PTSD and has not during the pendency of this appeal.  However, even assuming the Veteran did have PTSD, the only substantial analysis of the Veteran's in-service stressor event was conducted in May 2011 and November 2013 and both examiners found that the Veteran's stressor was not sufficient to cause PTSD, and that the Veteran's symptomatology is more likely due to childhood problems.  The April 2010 examination, as noted above, offered a highly suspect characterization of the stressor event and did not elaborate on how the incident caused the Veteran's current symptomatology.  As such, any PTSD would not be related to service.  Accordingly, service connection for PTSD is not warranted.  

3.  Acquired Psychiatric Conditions other than PTSD

Turning to the Veteran's other mental health diagnoses, the November 2013 examiner opines that the Veteran's anxiety disorder, depression, cannabis abuse and personality disorder were less likely than not related to or caused by service and that they were not aggravated by service either.  Specifically, the examiner states that conditions began prior to the Veteran's service and were not aggravated by service.

A veteran is generally considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (2004).

Although marijuana use was noted on the Veteran's induction examination report, no other conditions are noted and the Veteran denied any significant medical history.  The November 2013 examiner explained however, that there is clear evidence, based on the Veteran's self-reports at several examinations and from military records, that the Veteran had anxiety, depression, anger and behavioral problems as a child and teenager including interpersonal and social problems at school and after expulsion.  The examiner noted that there was evidence of abuse at home during childhood and other problems common to those with a childhood history of emotional problems and personality disorders.  The Veteran has also reported consistently smoking marijuana prior to service.  The examiner found no evidence that the Veteran's emotional problems, which while temporarily increased during service, were permanently aggravated beyond the usual course of the disorders.  The Veteran has manifested the same emotional, interpersonal and anger problems as an adult that he had as a child and teen, and in the military prior to the stressor incident.  The examiner concluded that the antisocial aspects of the Veteran's behavior appear to be improving with age and were in some respects milder during his brief period of service.  

Several psychiatric evaluations have noted disturbing issues from the Veteran's childhood and the record contains clear and unmistakable evidence that the Veteran suffered from behavioral problems prior to service.  The Veteran has consistently reported behavioral and personality problems occurring prior to service of the same sort that have occurred during and following service including drug abuse, truancy and antisocial behavior.  In 1999 the Veteran also reported having had a nervous condition for most of his life.  The Board also finds based on a review of the record, the Veteran's short duration of service and the explanation provided by the November 2013 VA examiner, that the Veteran's current mental health conditions were not permanently worsened beyond their normal progression by service. 

For the reasons set forth above, the evidence clearly and unmistakably shows that the Veteran's psychiatric conditions existed prior to service and were not aggravated by service.  Accordingly, service connection is denied.  


ORDER

Service connection for a low back disorder is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 




______________________________________________
      MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


